Title: To John Adams from Tristram Dalton, 21 August 1797
From: Dalton, Tristram
To: Adams, John



Dear Sir
Washington 21st. Augt. 1797

I had the Honour of receiving, in course of Mail, your much esteemed favor of the 1st Ult. and pray You to accept my sincere Thanks for this renewed Mark of Friendship—
As it did not require an immediate answer—and as nothing of a publick Nature had occurred in this Quarter, worthy particular Notice, I deferred interrupting your much more important avocations by a repetition of my Letters. You will please to excuse my present intrusion, as it is for the purpose of forwarding a Letter from Mrs Dalton to her highly valued Friend Mrs Adams—with a request that it may be delivered to her—permit me to add my best respects—
I cannot forbear expressing my pleasure at the brightning Prospect of our national Affairs—The Noble Firmness & remarkable Perseverance, of Administration, with the good sense of the People, will ultimately save our Government—Yet as by Fire—
The plots of Foreigners, aided by some of our base Citizens, tho’ of high Characters Stations, that had well nigh ripened, appear in a fair way of Developemnt, and of sinking those concerned in them—
If our late Accounts from Europe be true, the Eyes of the French are opened—or the Hopes of succeeding in their nefarious designs upon the United States are reduced so low, as to induce them to disown their shameful Attempts, and to reverse their Politics respecting us—
It is with the utmost satisfaction that I find all descriptions of our People, not concerned in this treasonable Scheme to divide us, entertain, and express, the strongest Confidence in the present Administration—Such a general Sentiment must give a lively Spring to Exertions necessary to free us from the great Evils with which we have been threatned.
May the God of our Fathers bless us as He blessed them—May He grant success to your painful Watchings—Cares—and Labours for the Public Weal—
It would have given much Joy to have seen You here this season—A Visit, in the Course of the next, may be more necessary to the Concerns of the City—
In your present Journey—and thro’ Life, my most ardent Prayers attend You—
With the most perfect Regard / I remain / Your obliged Friend / And very humle. Servant
Tristram Dalton